The decision of the court was announced by—
Wright, J.
Replevin. Appellant complains of certain instructions. Without inquiring into their correctness, the case is affirmed, opon the ground that, upon the face of the record, the verdict was tight, even assuming the instructions to have been erroneous. The bill of exceptions sets out what the testimony, as offered by both parties, tended to prove; and being satisfied that the defense to which these instructions related- was entirely unsupported by the proofs, they could work no prejudice, and, least of all, any of which appellant can complain. Appellee might, but not appellant.
Affirmed.